DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 17, 18, 21-30, 34 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sporrer et al. US 2017/0251587 A1.
With respect to claim 1, Sporrer et al. US 2017/0251587 A1 disclose an automated leveling and depth control system, wherein the system comprises: 
a front sensor (930) coupled to a main frame (906), wherein the front sensor (930) is configured to detect a height between the main frame (906) and a ground (G); 
a rear sensor (932) coupled to the mam frame (906), wherein the rear sensor (932) is configured to detect a rear distance between the main frame (906) and the ground (G); 
a leveling assembly (920) configured to adjust a distance of the main frame (906) with respect to the ground (G); and 
a controller configured to receive a height information from the front sensor (930) and the rear sensor (932), and to be in electrical communication with the leveling assembly (920) to extend or retract the leveling assembly (920) (see the disclosure in paragraphs [0058]-[0059], [0104]-[0110] and figures 1-2,8-9).
As to claims 2 and 3, see the disclosure in paragraphs [0104]-[0110] and figures 1-2, 8 and 9; the sensors (930,932) are configured to detect a distance between the main frame (906) and the ground (G)). 
Regarding claim 4, see the disclosure in paragraph [0111] and figure 9; a linkage (924) connected to a front wheel arm (912) and a rear wheel arm (914). 
With respect to claims 5 and 6, see the disclosure in paragraphs [0104]-[0110] and figures 1-2, 8 and 9; the controller comprises an ECU, wherein the controller receives a height information from the front sensor (930) and the rear sensor (932), and to be in electrical communication with the leveling assembly (920) to extend or retract the leveling assembly (920)). 
As to claims 7-10, see the disclosure in paragraphs [0058]-[0059], [0104]-[0110] and figures 1-2,8-9: an implement (100) includes a left wing (108), a right wing (110), sensors (230,234) and actuators (144,150) adjusting heights of frames with respect to the ground(G).
Regarding claims 11-13, see the disclosure in paragraphs [0058]-[0059], [0104]-[0110] and figures 1-2,8-9: an implement (100) includes a left inner wing (104), a right inner wing (106), a left outer wing (108), a right outer wing (110), sensors (222,230,226,234) and actuators (132,138,144,150) adjusting a height of frames with respect to the ground(G).
As to claims 17 and 18, see the disclosure in paragraph [0037]; a user interface (208) including a display (210) for displaying various characteristics of a work machine such as, but not limited to, speed, fluid temperatures, fluid pressures, direction of travel.
With respect to claim 21, Sporrer et al. US 2017/0251587 A1 discloses detecting an automated leveling and depth control method, wherein the method comprises: 
obtaining a height between a main frame (906) and a ground (G) by a front sensor (930) coupled to the mam frame (906); 
obtaining height information of a rear distance between the main frame (906) and the ground (G) by a rear sensor (932) coupled to the main frame (906); 
comparing the distances of the main frame (906) by a controller (206); and 
providing instructions regarding adjusting a height of the main frame (906) with respect to a ground (G) an by leveling assembly (920) (see the disclosure in paragraphs [0058]-[0059],[0104]-[0110] and figures 1-2,8-9).
Regarding claim 22, see the disclosure in paragraphs [0104]-[0110] and figures 1-2,8-9: comparing a height of the front of the main frame (906) with the height of the rear of the main frame (906) by a controller. 
As to claims 23-26, see the disclosure in paragraphs [0058]-[0059], [0104]-[0110] and figures 1-2,8-9: an implement (100) includes a left wing (108), a right wing (110), sensors (230,234) and actuators (144,150) adjusting heights of frames with respect to the ground (G)). 
With respect to claims, 27-30, see the disclosure in paragraphs [0058]-[0059], [0104]-[0110] and figures 1-2,8-9: an implement (100) includes a left inner wing (104), a right inner wing (106), a left outer wing (108), a right outer wing (110), sensors (222,230,226,234) and actuators (132,138,144,150) adjusting a height of frames with respect to the ground (G)). 
As to claims 34 and 35, see the disclosure in paragraph [0037]; a user interface (208) including a display (210) for displaying various characteristics of a work machine such as, but not limited to, speed, fluid temperatures, fluid pressures, direction of travel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-16 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Sporrer et al. US 2017/0251587 A1 in view of Nair et al. US 2017/0112043 A1.
Claims 14-16 and 31-33 distinguish over Sporrer et al. US 2017/0251587 A1 in requiring an aft camera assembly to be mounted to a tillage implement in order to capture aft images and a controller to determine whether a value of a residue coverage in a feedback image is above a range or the value of the residue coverage in the feedback image is below a range.
See the disclosure in paragraphs [0043] and [0105]-[0109] and figures 1 and 6 of Nair et al. US 2017/0112043 A1; an aft camera assembly (54) is mounted to a tillage implement (10) in order to capture aft images and a controller (70) determines whether a value of a residue coverage in a feedback image is above a range or the value of the residue coverage in the feedback image is below a range. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure set forth supra of Nair et al. US 2017/0112043 A1 in the apparatus and method of Sporrer et al. US 2017/0251587 A1 for greater versatility in use and operation of the apparatus and method of Sporrer et al. US 2017/0251587 A1.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sporrer et al. US 2017/0251587 A1 in view of Blomme et al. US 2015/0094917 A1.
	Claims 19 and 20 distinguish over Sporrer et al. US 2017/0251587 A1 in requiring one or more thermal cameras configured to measure a temperature of the ground.
	See the disclosure in paragraphs [0028] and [0029] and figures 1-2 of Blomme et al. US 2015/0094917 A1; sensors (76) are capable of sensing a wide variety of soil and seed characteristics such as, for example, soil temperature, soil moisture, seed presence and seed temperature. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure set forth supra of Blomme et al. US 2015/0094917 A1 in the apparatus of Sporrer et al. US 2017/0251587 A1 for greater versatility in use and operation of the apparatus and method of Sporrer et al. US 2017/0251587 A1.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application. 
When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sporrer et al. US 2018/0153088 A1 disclose an automated leveling and depth control system of a work machine and method thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



September 27, 2022